Title: To Thomas Jefferson from Samuel Smith, 23 July 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  sir/
                  Balte. 23 July 1801
               
               The Inclosed letter from Mr. Iznardi is in Consequence of my letters recommending his resigning for his Son, to Avoid the necessity I Concieved you would be under from his late Conduct of removing him—The Old Gentleman will probably be here as Soon as he can—I should be glad to know what Can be done to Comfort him without agreeing to the Continuance of his Son—There is a young Gentleman here lately one of our unfortunate Merchants, but higly respected that would go to Cadix with Mr. Iznardi, but I do not see how he could go but as Consul, to which he is very very Competent. The Gentlemans Name is George M:Candless, a Native of this City & a good Republican—I am with real & unfeigned friendship
               your Obedt. servt.
               
                  
                     S. Smith
                  
               
            